           Case 1:20-cv-07205-GHW Document 27 Filed 03/29/21 Page 1 of 1

                                                                        USDCRevised:
                                                                             SDNY November 14, 2019
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 3/29/2021
----------------------------------------------------------------- X
                                                                  :
QUANDELL HICKMAN,                                                 :
                                                                  :
                                                  Plaintiff,      :        1:20-cv-7205-GHW
                                                                  :
                              -v -                                :            ORDER
                                                                  :
THE CITY OF NEW YORK, DEPUTY                                      :
SHIVRAJ, DEPUTY MORALES, DEPUTY                                   :
CARTER, AND SECURITY C.O. MCNIEL,                                 :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         As stated on the record during the March 29, 2021 conference, counsel for the City of New

York is directed to submit a letter to the Court by no later than April 1, 2021, stating whether

counsel will be representing the individual defendants named in this action and whether defendants

Deputy Morales and Security C.O. McNiel will be waiving service.

         The deadline for Defendants to answer or otherwise respond to the complaint is April 29,

2021.

         The Clerk of Court is directed to send a copy of this order to Plaintiff by certified mail.

         SO ORDERED.

 Dated: March 29, 2021                                        _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
